DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 7/31/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2- 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in further view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”.

Regarding Claim 1 (Currently amended), Raja teaches In a data management and storage (DMS) cluster comprising a plurality of peer DMS nodes and a distributed data store implemented across the peer DMS nodes(Raja, Fig. 1 & para 0018 disclose a system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together.”), a method for pulling snapshots of each partition of a fileset of a compute infrastructure serviced by the DMS cluster, the method comprising(Raja, para 0044 disclose creating snapshots for each/all partition “When a partition-scoped snapshot request is received at a cluster member/node, the cluster member performs partition-scoped snapshot tasks sequentially for all of the partitions identified in the request. Before each partition-scoped snapshot task, the cluster member/node must first process all pending (received before the partition-scoped snapshot request) transaction requests directed at the identified partition”): 
receiving, by a peer DMS node of the peer DMS nodes, fileset metadata for the fileset; determining, by the peer DMS node, a plurality of partitions for the fileset based on the fileset metadata; 
the peer DMS nodes generating the snapshots of each of the plurality of partitions as a separate job in parallel; and each of the peer DMS nodes operating the separate job autonomously and in parallel with other nodes, the peer DMS nodes storing the snapshots of the plurality of partitions in a data storage separate from the distributed data store of the DMS cluster.
However in the same field of endeavor snapshot creation in a distributed storage system Vig teaches receiving, by a peer DMS node of the peer DMS nodes, fileset metadata for the fileset; determining, by the peer DMS node, a plurality of partitions for the fileset based on the fileset metadata (Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for each partition based on metadata related to mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into per-partition based snapshot creation on file/storage using metadata of Vig to produce an expected result of creating snapshot according a guideline for fileset division. The modification would be obvious because one of ordinary skill in the art would be motivated to create snapshot of data partition based on some guidelines dictated by metadata so that relation between partitions can be established easily.
Raja and Vig teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach the peer DMS nodes generating the snapshots of each of the plurality of partitions as a separate job in parallel; and each of the peer DMS nodes operating the separate job autonomously and in parallel with other nodes, the peer DMS nodes storing the snapshots of the plurality of partitions in a data storage separate from the distributed data store of the DMS cluster.
However in the same field of endeavor snapshot creation for storage system Per teaches the peer DMS nodes generating the snapshots of each of the plurality of partitions as a separate job in parallel; and each of the peer DMS nodes operating the separate job autonomously and in parallel with other nodes, the peer DMS nodes storing the snapshots of the plurality of partitions in a data storage separate from the distributed data store of the DMS cluster (Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing those partition snapshots in a distributed storage location  “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”; where Raja, para 0061 discloses pulling/executing jobs for snapshots from the queue separately ”The association pile only allows one persistent task related to a particular partition to be polled at a time.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Vig into simultaneous creation of plurality of snapshots of Per to produce an expected result of generating snapshots for plurality of partitions simultaneously. The modification would be obvious because one of ordinary skill in the art would be motivated to produce more data backup/snapshots within same amount of time.

Regarding claim 2 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Raja further teaches wherein the peer DMS nodes generating the snapshots of the plurality of partitions includes each of the peer DMS nodes generating a snapshot of a partition using a local storage to store the partition, the distributed data store being implemented across local storages of the plurality of peer DMS nodes (Raja, para 0033 discloses storing data locally can be done on nodes itself instead of storage area network (element 172 of fig. 1) “The distributed cache service also allows certain cluster nodes to be configured to store data, and others to be configured to not store data.”; para 0044-0045 further discloses executing job/task making snapshot for partitions).

Regarding claim 5 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Vig further teaches wherein the data storage is one of: a cloud storage connected to the DMS cluster via a network; a network file system store; or an object store (Vig, col 3: 3-8 discloses that storage can be a networked could storage “Various embodiments of methods and apparatus for utilizing log-structured journals comprising ….. Networks set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of multi-tenant and/or single-tenant cloud-based computing or storage services)”).

Regarding claim 6 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Vig further teaches further comprising storing the fileset metadata in the distributed data store(Vig, col 3: 3-8 discloses that storage can be a networked could storage where data/metadata can be stored “Various embodiments of methods and apparatus for utilizing log-structured journals comprising ….. Networks set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of multi-tenant and/or single-tenant cloud-based computing or storage services)”), the fileset metadata associating each file of the fileset with a partition of the plurality of partitions (Vig, col 15; 63-68 further disclose that snapshot is being created for each partition based on metadata related to mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”).

Regarding Claim 20 (Currently amended), Raja teaches A non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to execute a method (Raja, Fig. 1 & para 0018 disclose a system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together.”) for pulling snapshots of each partition of a fileset of a compute infrastructure serviced by a data management and storage DMS cluster, the DMS cluster including a plurality of peer DMS nodes and a distributed data store implemented across the peer DMS nodes, the method comprising(Raja, para 0044 disclose creating snapshots for each/all partition “When a partition-scoped snapshot request is received at a cluster member/node, the cluster member performs partition-scoped snapshot tasks sequentially for all of the partitions identified in the request. Before each partition-scoped snapshot task, the cluster member/node must first process all pending (received before the partition-scoped snapshot request) transaction requests directed at the identified partition”): 
But he does not explicitly teach receiving fileset metadata for a fileset; determining a plurality of partitions for the fileset based on the fileset metadata, 
generating a snapshot of each partition of the plurality of partitions as a separate job each of the peer DMS nodes operating the separate job autonomously and in parallel with other nodes: and storing the snapshot of the partition in a data storage separate from the distributed data store of the DMS cluster.
However in the same field of endeavor snapshot creation in a distributed storage system Vig teaches receiving fileset metadata for a fileset; determining a plurality of partitions for the fileset based on the fileset metadata (Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for each partition based on metadata related to mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into per-partition based snapshot creation on file/storage using metadata of Vig to produce an expected result of creating snapshot according a guideline for fileset division. The modification would be obvious because one of ordinary skill in the art would be motivated to create snapshot of data partition based on some guidelines dictated by metadata so that relation between partitions can be established easily.
Raja and Vig teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach generating a snapshot of each partition of the plurality of partitions as a separate job each of the peer DMS nodes operating the separate job autonomously and in parallel with other nodes: and storing the snapshot of the partition in a data storage separate from the distributed data store of the DMS cluster.
However in the same field of endeavor snapshot creation for storage system Per teaches generating a snapshot of each partition of the plurality of partitions as a separate job each of the peer DMS nodes operating the separate job autonomously and in parallel with other nodes: and storing the snapshot of the partition in a data storage separate from the distributed data store of the DMS cluster (Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing those partition snapshots in a distributed storage location  “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”; where Raja, para 0061 discloses pulling/executing jobs for snapshots from the queue separately ”The association pile only allows one persistent task related to a particular partition to be polled at a time.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Vig into simultaneous creation of plurality of snapshots of Per to produce an expected result of generating snapshots for plurality of partitions simultaneously. The modification would be obvious because one of ordinary skill in the art would be motivated to produce more data backup/snapshots within same amount of time.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Nara, Prasad et al (PGPUB Document No. 20200034248), hereafter, referred to as “Nara”.

Regarding claim 3 (Original), Raja, Vig and Per teach all the limitations of claim 2 and but they don’t explicitly teach wherein the each of the peer DMS nodes removes the snapshot of the partition from the local storage of the peer DMS node subsequent to providing the snapshot to the data storage. 
However in the same field of endeavor snapshot creation in a distributed storage system Nara teaches wherein the each of the peer DMS nodes removes the snapshot of the partition from the local storage of the peer DMS node subsequent to providing the snapshot to the data storage (Nara, para 0275 discloses removing the local copy of snapshot after storing it in the storage “Following the operations of FIG. 3, the system performs a software snapshot (e.g., Azure snapshot), which becomes a primary snapshot copy (e.g., CFVSSNAP.EXE 410) of the set of data. For example, in a Windows environment, a VSS snapshot is performed after quiescing the application. The VSS snapshot becomes the source of the data transfer to the cloud library (via an associated cloud storage SDK). The system may then delete the VSS snapshot after the data transfer is complete.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Vig and Per into removing redundant copies of snapshots of Nara to produce an expected result of freeing up disk space. The modification would be obvious because one of ordinary skill in the art would be motivated to save space by removing redundant copies.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in view of Kyun, Kim (Korean Patent Document No. KR 20110125788), hereafter, referred to as “Kyun”, in further view of Erickson, Kenneth et al (PGPUB Document No. 20190205449), hereafter, referred to as “Erickson”.

Regarding claim 4 (Original), Raja, Vig and Per teach all the limitations of claim 2 and but they don’t explicitly teach wherein defining the plurality of partitions comprises determining a number of partitions based on a size of the fileset and based on a size of the local storage of each of the peer DMS nodes. 
However in the same field of endeavor file partitioning for processing Kyun teaches wherein defining the plurality of partitions comprises determining a number of partitions based on a size of the fileset (Kyun, page 2 para 1 discloses partition number can be determined by file size “Calculating, by the mobile terminal, the number of file divisions by comparing the size of the file requested to be downloaded by the file selection with a preset value; Calculating, by the mobile terminal, a file division size corresponding to the number of file divisions” ), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Vig and Per into determining number of partition by file size of Kyun to produce an expected result of having optimal number of partitions. The modification would be obvious because one of ordinary skill in the art would be motivated to calculate optimal number of partitions and save resources to keep track of unnecessary partitions.
But they don’t explicitly teach and based on a size of the local storage of each of the peer DMS nodes.
However in the same field of endeavor data partitioning for processing Erickson teaches and based on a size of the local storage of each of the peer DMS nodes (Erickson, Fig. 3 & para 0023 discloses number of partitions are determined based on the storage size of the where partitioned data are to be copied “The containers 302 are logical resources for storing data (e.g., collections, graphs, and/or tables) and may span one or more physical partitions (e.g., server computing devices) 304. In an embodiment, database 132 determines the number of partitions 304 based on the storage size of each partition and the throughput of container 302”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Vig, Per and Kyun into determination of partition size based on storage of Erickson to produce an expected result of keeping partitions size such that whey would fit in allocated storage spaces. The modification would be obvious because one of ordinary skill in the art would be motivated to copy partition data based on the size of the storages to be copied onto and thus avoiding overflow of data for any storages.


Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Prahlad, Anand et al (PGPUB Document No. 20050187992), hereafter, referred to as “Prahlad”.

Regarding claim 7 (Original), Raja, Vig and Per teach all the limitations of claim 6 but they don’t explicitly teach further comprising at least one of the peer DMS node recovering a file from the data storage using the fileset metadata stored in the distributed data store.
However in the same field of endeavor snapshot creation in a distributed storage system Prahlad teaches further comprising at least one of the peer DMS node recovering a file from the data storage using the fileset metadata stored in the distributed data store (Prahlad, para 0026 discloses recovering files by using stored metadata in distributed storage system “the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Vig and Per into recovering files form stored metadata of Prahlad to produce an expected result of recovering files. The modification would be obvious because one of ordinary skill in the art would be motivated to recover files from metadata in a file mapping.

Regarding claim 8 (Original), Raja, Vig, Per and Prahlad teach all the limitations of claim 7 and Prahlad further teaches wherein recovering the file from the data storage using the fileset metadata includes: determining a partition that includes the file using the fileset metadata (Prahlad, para 0026 discloses recovering files by using stored metadata (map which has file information) in distributed storage system “the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store”); 
Raja teaches retrieving one or more snapshots of the partition from the data storage (Raja, para 0051 discloses retrieving partition snapshots from the storage “This unique name allows future operations on the collection of partition-scoped snapshots created in the same snapshot process to occur including recover from snapshot and archive/retrieve snapshot. The individual partition-scoped snapshots can be identified for recovery by the unique snapshot name and the partition identifier/key”); 
Prahlad teaches and deploying the partition using the one or more snapshots (Prahlad, para 0036 discloses data recovery/deployment from snapshot “A data agent 95 is a software module that is generally responsible for retrieving data from an information store 90 for copies, snapshots, archiving, migration, and recovery of data stored in an information store 90 or other memory location, e.g., hard disc drive”; Prahlad’ s above teaching of data deployment from snapshots can be applied for Raja’s teaching of snapshots for partitions ).

Regarding claim 9 (Original), Raja, Vig, Per and Prahlad teach all the limitations of claim 8 and Prahlad further teaches wherein retrieving one or more snapshots of the partition includes storing the one or more snapshots in the distributed data store (Prahlad, para 0040 discloses retrieving snapshots from previously stored in storage “Either the media agent or the storage manager 100 records the storage device on which the snapshot is written in a replication volume table 102, thereby allowing the snapshot to be located when required for restoring the information store 90”).

Regarding claim 10 (Original), Raja, Vig, Per and Prahlad teach all the limitations of claim 8 and Prahlad further teaches wherein the partition is deployed in at least one of the compute infrastructure or the DMS cluster (Prahlad, para 0036 discloses data recovery/deployment from snapshot “A data agent 95 is a software module that is generally responsible for retrieving data from an information store 90 for copies, snapshots, archiving, migration, and recovery of data stored in an information store 90 or other memory location, e.g., hard disc drive”; Prahlad’ s above teaching of data deployment from snapshots can be applied for Raja’s teaching of snapshots for partitions ).

Regarding claim 11 (Currently amended), Raja, Vig, Per and Prahlad teach all the limitations of claim 7 and Prahlad further teaches wherein recovering the file from the data storage using the fileset metadata includes retrieving from the data storage only the partition required to restore the file (Prahlad, para 0026 discloses recovering files from only required snapshots from mapping information (metadata) “the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store”).

Regarding claim 12 (Original), Raja, Vig and Per teach all the limitations of claim 6 and Vig further teaches determining multiple partitions that include the files using the fileset metadata (Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for partition based on metadata related to mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”); 
Raja teaches each of the peer DMS nodes retrieving one or more snapshots of a partition of the multiple partitions from the data storage (Raja, para 0051 discloses retrieving partition snapshots from the storage “This unique name allows future operations on the collection of partition-scoped snapshots created in the same snapshot process to occur including recover from snapshot and archive/retrieve snapshot. The individual partition-scoped snapshots can be identified for recovery by the unique snapshot name and the partition identifier/key”); 
But they don’t explicitly teach further comprising the peer DMS nodes recovering files from the data storage using the fileset metadata stored in the distributed data store based on: and each of the peer DMS nodes deploying the partition retrieved by the peer DMS node using the one or more snapshots of the partition.
However in the same field of endeavor snapshot creation in a distributed storage system Prahlad teaches further comprising the peer DMS nodes recovering files from the data storage using the fileset metadata stored in the distributed data store based on para 0026 discloses recovering files by using stored metadata (mapping information for files) in distributed storage system “the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store”:
Prahlad further teaches and each of the peer DMS nodes deploying the partition retrieved by the peer DMS node using the one or more snapshots of the partition (Prahlad, para 0036 discloses data recovery/deployment from snapshot “A data agent 95 is a software module that is generally responsible for retrieving data from an information store 90 for copies, snapshots, archiving, migration, and recovery of data stored in an information store 90 or other memory location, e.g., hard disc drive”; Prahlad’ s above teaching of data deployment from snapshots can be applied for Raja’s teaching of snapshots for partitions ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Vig and Per into recovering files form stored metadata of Prahlad to produce an expected result of recovering files. The modification would be obvious because one of ordinary skill in the art would be motivated to recover files from metadata in a file mapping.

Regarding claim 14 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Per further teaches wherein peer DMS nodes storing the snapshots of the plurality of partitions in the data storage (Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing those partition snapshots in a distributed storage location “simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”); 
But they don’t explicitly teach includes selecting the data storage from a plurality of data storages based on instructions from a user associated with the compute infrastructure.
However in the same field of endeavor snapshot creation in a distributed storage system Prahlad teaches includes selecting the data storage from a plurality of data storages based on instructions from a user associated with the compute infrastructure (Prahlad, para 0038 discloses considering user preference in mapping logical relationships and associations between components of the system “user and other applications, is used to indicate, track and associate: logical relationships and associations between components of the system, user preferences, management tasks, and other data that is useful to the system. For example, the storage manager index cache 120 may contain data that tracks logical associations between media agents 105 and storage devices 115”; here the examiner interprets “selecting the data storage from a plurality of data storages” can be done by user preferences).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Vig and Per into user’s selection of data storage of Prahlad to produce an expected result of incorporating user’s choice or preference to select data storage which is desired by an user. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to select data storage for manual override when needed.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Erickson, Kenneth et al (PGPUB Document No. 20190205449), hereafter, referred to as “Erickson”.

Regarding claim 13 (Original), Raja, Vig and Per teach all the limitations of claim 1 and but they don’t explicitly teach wherein determining the plurality of partitions for the fileset based on the fileset metadata includes determining a number of partitions based on at least one of: a local storage size of each of the peer DMS nodes; or a number of the plurality of DMS nodes of the DMS cluster allocated to generating the snapshots.
However in the same field of endeavor data partitioning for processing Erickson teaches wherein determining the plurality of partitions for the fileset based on the fileset metadata includes determining a number of partitions based on at least one of: a local storage size of each of the peer DMS nodes; or a number of the plurality of DMS nodes of the DMS cluster allocated to generating the snapshots (Erickson, Fig. 3 & para 0023 discloses number of partitions are determined based on the storage size of the where partitioned data are to be copied “The containers 302 are logical resources for storing data (e.g., collections, graphs, and/or tables) and may span one or more physical partitions (e.g., server computing devices) 304. In an embodiment, database 132 determines the number of partitions 304 based on the storage size of each partition and the throughput of container 302”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Vig and Per into determination of partition size of Erickson to produce an expected result of keeping partitions size such that whey would fit in allocated storage spaces. The modification would be obvious because one of ordinary skill in the art would be motivated to copy partition data based on the size of the storages to be copied onto and thus avoiding overflow of data for any storages.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Longshaw, Benjamin (PGPUB Document No. 20070288490), hereafter, referred to as “Longshaw”.

Regarding claim 15 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Raja further teaches wherein the peer DMS nodes generating snapshots of the plurality of partitions includes, for a partition and by at least one peer DMS node (Raja, para 0044-0045 discloses executing job/task making snapshot for partitions “The snapshot process staggers partition-scoped snapshot creation such that it is performed iteratively—partition-by-partition for each cluster member in the service. Staggering of the partition-scoped snapshot requests can be used to control the amount of resources being used for snapshot creation at any point in time. For example, the snapshot coordinator will send a snapshot request to each member requesting the creation of a snapshot for all of the partitions it owns. The node receiving the request will iterate over each partition creating a snapshot of each partition it owns, and respond to the coordinator with the identity of partitions that succeeded and the elapsed times to create the snapshots.”):34 Atty. Doc. No. 34349-40844 
But they don’t explicitly teach writing transactions associated with the partition a merged journal file; and generating an incremental snapshot of the partition based on the merged journal file. 
However in the same field of endeavor of achieving data using snapshot Longshaw teaches writing transactions associated with the partition a merged journal file; and generating an incremental snapshot of the partition based on the merged journal file (Longshaw, para 0006 discloses building incremental snapshots based on log/journal file “For incremental database archiving, a single snapshot is stored along with a log of database updates to be applied for obtaining a second snapshot at a second time.”; in light of the instant application specification here the examiner interprets “a merged journal file” as a log or file that keeps track of transaction activities.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system using metadata of Raja, Vig and Per into generation of incremental snapshots of Longshaw to produce an expected result of capturing delta changes by snapshot generation. The modification would be obvious because one of ordinary skill in the art would be motivated to create an incremental snapshot by applying changes only and saving cost of by not doing the snapshot from the scratch.

Regarding claim 16 (Original), Raja, Vig, Per and Longshaw teach all the limitations of claim 15 and Longshaw further teaches wherein the merged journal file is stored in the distributed data store and further comprising (Longshaw, para 0006 discloses building incremental snapshots based on log/journal file “For incremental database archiving, a single snapshot is stored along with a log of database updates to be applied for obtaining a second snapshot at a second time.”; in light of the instant application specification here the examiner interprets “a merged journal file” as a log or file that keeps track of transaction activities.; Longshaw’s above mentioned teaching of storing log/journal file along with snapshot can be applied to Prahlad’ s disclosure of storing snapshot in a distributed data store)
But they don’t explicitly teach removing the merged journal file from the distributed data store subsequent to generating the incremental snapshot of the partition.
However, removing transaction log (merged journal file) after generating incremental snapshot is a minor modification that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to remove logs after being used and become unnecessary to optimize and organize storage utilization.  34 Atty. Doc. No. 34349-40844 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Raja, Vig, Per and Longshaw to remove transaction log/journal file having incremental transactions to optimize storage utilization by freeing up storage space occupied by file which has already served its purpose.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in view of Longshaw, Benjamin (PGPUB Document No. 20070288490), hereafter, referred to as “Longshaw”, in further view of Kushwah, Singh  (PGPUB Document No. 20110078118), hereafter, referred to as “Kushwah”.

Regarding claim 17 (Original), Raja, Vig, Per and Longshaw teach all the limitations of claim 15 and Longshaw further teaches further comprising: the at least one DMS node generating incremental fileset metadata for the incremental snapshot, the incremental fileset metadata associating the incremental snapshot with a full snapshot of the partition (Longshaw, para 0006 discloses building incremental snapshots based on incremental update data on log  “For incremental database archiving, a single snapshot is stored along with a log of database updates to be applied for obtaining a second snapshot at a second time.”; Longshaw’s aforementioned teaching of generating snapshot based on an initial full snapshot & incremental metadata (update in logs) can be applied to Raja’s teaching of snapshot generation for storage partition (para 0044-0045)); 
But they don’t explicitly teach and the at least one DMS node storing the incremental metadata in the distributed data store.34 Atty. Doc. No. 34349-40844 
However in the same field of endeavor of data backing up system Kushwah teaches and the at least one DMS node storing the incremental metadata in the distributed data store (Kushwah, claim 1 & para 0032 discloses storing incremental metadata “obtaining incremental metadata for the changed portion of the file system tree; and storing the incremental metadata in storage, wherein there is at least some file system metadata associated with an unchanged portion of the file system tree that is not stored”; aforementioned teaching of incremental metadata storing can be applied to distributed storage taught by Raja in para 0033  “The distributed cache service also allows certain cluster nodes to be configured to store data, and others to be configured to not store data.”).34 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of incremental snapshots of Raja, Vig, Per and Longshaw into storing incremental change in metadata of Kushwah to produce an expected result of capturing delta changes in snapshot metadata and storing them. The modification would be obvious because one of ordinary skill in the art would be motivated to store changes in metadata to compile incremental backup/snapshots.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in view of Longshaw, Benjamin (PGPUB Document No. 20070288490), hereafter, referred to as “Longshaw”, in view of Kushwah, Singh  (PGPUB Document No. 20110078118), hereafter, referred to as “Kushwah”, in further view of Gulam, Nagib et al (PGPUB Document No. 20190026187), hereafter, referred to as “Gulam”.

Regarding claim 18 (Original), Raja, Prahlad, Vig, Longshaw and Kushwah teach all the limitations of claim 17 and Vig further teaches wherein the incremental fileset metadata (Kushwah, claim 1 & para 0032 discloses storing incremental metadata “obtaining incremental metadata for the changed portion of the file system tree; and storing the incremental metadata in storage, wherein there is at least some file system metadata associated with an unchanged portion of the file system tree that is not stored”; )
But they don’t explicitly teach indicates the incremental snapshot being stored in the data storage and a location of the data storage;
However in the same field of endeavor of data backing up system Gulam teaches indicates the incremental snapshot being stored in the data storage and a location of the data storage (Gulam, para 0023 discloses that metadata can contain snapshot storage location);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of incremental file system metadata of Raja, Vig, Per, Longshaw and Kushwah into metadata indicating snapshot locations of Gulam to produce an expected result of capturing delta changes in snapshot metadata containing location of snapshots. The modification would be obvious because one of ordinary skill in the art would be motivated to know the location of incremental snapshots to assemble them.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Liu, Yan Zhao et al (PGPUB Document No. 20180300242), hereafter, referred to as “Liu”.

Regarding Claim 19 (Currently amended), Raja teaches A data management, and storage (DMS) cluster, comprising: a plurality of peer DMS nodes that service a compute infrastructure; and a distributed data store implemented across the peer DMS nodes (Raja, Fig. 1 & para 0018 disclose a system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together. Each server of the data grid cluster may be a conventional computer system such as, for example, a “commodity x86” server hardware platform with one to two processor sockets and two to four CPU cores per processor socket”); 
But he does not explicitly teach wherein each of the peer DMS nodes includes a software stack for: receiving fileset metadata for a fileset; determining a plurality of partitions for the fileset based on the fileset metadata; generating a snapshot of each partition of the plurality of partitions as a separate job; operating the separate job autonomously and in parallel with other nodes; and storing the snapshot of the partition in a data storage separate from the distributed data store of the DMS cluster.
However in the same field of endeavor snapshot creation in a distributed storage system Vig teaches receiving fileset metadata for a fileset; determining a plurality of partitions for the fileset based on the fileset metadata (Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for each partition based on metadata related to mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into per-partition based snapshot creation on file/storage using metadata of Vig to produce an expected result of creating snapshot according a guideline for fileset division. The modification would be obvious because one of ordinary skill in the art would be motivated to create snapshot of data partition based on some guidelines dictated by metadata so that relation between partitions can be established easily.
Raja and Vig teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach wherein each of the peer DMS nodes includes a software stack for: generating a snapshot of each partition of the plurality of partitions as a separate job; operating the separate job autonomously and in parallel with other nodes; and storing the snapshot of the partition in a data storage separate from the distributed data store of the DMS cluster.
However in the same field of endeavor snapshot creation for storage system Per teaches generating a snapshot of each partition of the plurality of partitions as a separate job; operating the separate job autonomously and in parallel with other nodes; and storing the snapshot of the partition in a data storage separate from the distributed data store of the DMS cluster (Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing them in a distributed storage “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”; this teaching can be similarly applied for another DMS node for generating snapshot of partitions in parallel with other nodes ; where Raja, para 0061 discloses pulling/executing jobs for snapshots from the queue separately ”The association pile only allows one persistent task related to a particular partition to be polled at a time.” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Vig into simultaneous creation of plurality of snapshots of Per to produce an expected result of generating snapshots for plurality of partitions simultaneously. The modification would be obvious because one of ordinary skill in the art would be motivated to produce more data backup/snapshots within same amount of time.
Raja, Vig and Per teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach wherein each of the peer DMS nodes includes a software stack for:
However in the same field of endeavor snapshot creation in a distributed computing Liu teaches wherein each of the peer DMS nodes includes a software stack for (Liu, para 0054 discloses an independent node in a distributed computing system can have multiple software running “The configuring of the computing device may also, or alternatively, comprise the providing of software applications stored in one or more storage devices and loaded into memory of the distributed processing node 100, for causing one or more hardware processors of the distributed processing node 100 to execute the software applications”):
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja, Vig and Per into availability of software stack at each node level of Liu to produce an expected result of having required software stack at each node level. The modification would be obvious because one of ordinary skill in the art would be motivated to achieve fault tolerance by having independently processing node specific tasks at the node level if needed. 


Response to Arguments

I.	35 U.S.C §103

Applicant’s arguments filed on 4/2/2021 have been fully considered but the examiner likes to bring following points to applicant’s attention.
The new prior art Vig discloses the that in response to snapshot creation, a snapshot is being created for each partition based on metadata related to mapping between partitions and snapshots. Further, Per in Col 3; 39-45 discloses simultaneously creation snapshot for plurality of partitions and storing those partition snapshots in a distributed storage location where Raja, para 0061 discloses pulling/executing jobs for snapshots from the queue separately. Therefore combination of cited prior art Raja, Vig and Per teach the argued limitation. Detailed claim rejections are presented in this office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A DAUD/Examiner, Art Unit 2164             

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164